Case 2:18-cv-01435-PA-KS Document 77-2 Filed 10/08/18 Page 1 of 26 Page ID #:1128




                 EXHIBIT 2
Case 2:18-cv-01435-PA-KS Document 77-2 Filed 10/08/18 Page 2 of 26 Page ID #:1129




                                                                             1
Case 2:18-cv-01435-PA-KS Document 77-2 Filed 10/08/18 Page 3 of 26 Page ID #:1130




                                                                             2
Case 2:18-cv-01435-PA-KS Document 77-2 Filed 10/08/18 Page 4 of 26 Page ID #:1131




                                                                             3
Case 2:18-cv-01435-PA-KS Document 77-2 Filed 10/08/18 Page 5 of 26 Page ID #:1132




                                                                             4
Case 2:18-cv-01435-PA-KS Document 77-2 Filed 10/08/18 Page 6 of 26 Page ID #:1133




                                                                             5
Case 2:18-cv-01435-PA-KS Document 77-2 Filed 10/08/18 Page 7 of 26 Page ID #:1134




                                                                             6
Case 2:18-cv-01435-PA-KS Document 77-2 Filed 10/08/18 Page 8 of 26 Page ID #:1135




                                                                             7
Case 2:18-cv-01435-PA-KS Document 77-2 Filed 10/08/18 Page 9 of 26 Page ID #:1136




                                                                             8
Case 2:18-cv-01435-PA-KS Document 77-2 Filed 10/08/18 Page 10 of 26 Page ID #:1137




                                                                              9
Case 2:18-cv-01435-PA-KS Document 77-2 Filed 10/08/18 Page 11 of 26 Page ID #:1138




                                                                             10
Case 2:18-cv-01435-PA-KS Document 77-2 Filed 10/08/18 Page 12 of 26 Page ID #:1139




                                                                             11
Case 2:18-cv-01435-PA-KS Document 77-2 Filed 10/08/18 Page 13 of 26 Page ID #:1140




                                                                             12
Case 2:18-cv-01435-PA-KS Document 77-2 Filed 10/08/18 Page 14 of 26 Page ID #:1141




                                                                             13
Case 2:18-cv-01435-PA-KS Document 77-2 Filed 10/08/18 Page 15 of 26 Page ID #:1142




                                                                             14
Case 2:18-cv-01435-PA-KS Document 77-2 Filed 10/08/18 Page 16 of 26 Page ID #:1143




                                                                             15
Case 2:18-cv-01435-PA-KS Document 77-2 Filed 10/08/18 Page 17 of 26 Page ID #:1144




                                                                             16
Case 2:18-cv-01435-PA-KS Document 77-2 Filed 10/08/18 Page 18 of 26 Page ID #:1145




                                                                             17
Case 2:18-cv-01435-PA-KS Document 77-2 Filed 10/08/18 Page 19 of 26 Page ID #:1146




                                                                             18
Case 2:18-cv-01435-PA-KS Document 77-2 Filed 10/08/18 Page 20 of 26 Page ID #:1147




                                                                             19
Case 2:18-cv-01435-PA-KS Document 77-2 Filed 10/08/18 Page 21 of 26 Page ID #:1148




                                                                             20
Case 2:18-cv-01435-PA-KS Document 77-2 Filed 10/08/18 Page 22 of 26 Page ID #:1149




                                                                             21
Case 2:18-cv-01435-PA-KS Document 77-2 Filed 10/08/18 Page 23 of 26 Page ID #:1150




                                                                             22
Case 2:18-cv-01435-PA-KS Document 77-2 Filed 10/08/18 Page 24 of 26 Page ID #:1151




                                                                             23
Case 2:18-cv-01435-PA-KS Document 77-2 Filed 10/08/18 Page 25 of 26 Page ID #:1152




                                                                            24
Case 2:18-cv-01435-PA-KS Document 77-2 Filed 10/08/18 Page 26 of 26 Page ID #:1153




                                                                             25
